UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-6113


JAMES ANTHONY BARNETT, JR.,

                    Plaintiff - Appellant,

             v.

ALAMANCE COUNTY SHERIFF OFFICE DETENTION CENTER; NURSE
JANICE TILLEY; NURSE SUSAN FONTIER; NURSE BETTY; NURSE EVE;
NURSE JEFF; NURSE CHRISTIE; NURSE DEBBIE,

                    Defendants - Appellees.



Appeal from the United States District Court for the Middle District of North Carolina, at
Greensboro. Loretta C. Biggs, District Judge. (1:14-cv-00732-LCB-JLW)


Submitted: May 31, 2018                                           Decided: June 13, 2018


Before NIEMEYER, MOTZ, and FLOYD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


James Anthony Barnett, Jr., Appellant Pro Se. Torin L. Fury, William L. Hill, FRAZIER
HILL & FURY, RLLP, Greensboro, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       James Anthony Barnett, Jr., seeks to appeal the district court’s judgment adopting

the magistrate judge’s report and recommendation and dismissing his civil rights

complaint. We dismiss the appeal for lack of jurisdiction because the notice of appeal was

not timely filed.

       Parties are accorded 30 days after the entry of the district court’s final judgment or

order to note an appeal, Fed. R. App. P. 4(a)(1)(A), unless the district court extends the

appeal period under Fed. R. App. P. 4(a)(5), or reopens the appeal period under Fed. R.

App. P. 4(a)(6). “[T]he timely filing of a notice of appeal in a civil case is a jurisdictional

requirement.” Bowles v. Russell, 551 U.S. 205, 214 (2007).

       The district court’s order was entered on the docket on May 5, 2016. The notice of

appeal was filed on January 8, 2018. * Because Barnett failed to file a timely notice of

appeal or to obtain an extension or reopening of the appeal period, we dismiss the appeal.

We also deny Barnett’s motion and supplemental motion to appoint counsel. We dispense

with oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.



                                                                                 DISMISSED




       *
        For the purpose of this appeal, we assume that the date appearing on the notice of
appeal is the earliest date it could have been properly delivered to prison officials for
mailing to the court. Fed. R. App. P. 4(c); Houston v. Lack, 487 U.S. 266 (1988).

                                              2